 

Exhibit 10.3

September 30, 2010

LOGO [g107384ex10_sec1-3.jpg]

David Cathcart

Chief Financial Officer

TRX, Inc.

2970 Clairmont Road

Suite 300

Atlanta, GA 30329

 

Re: Amendment 4 to Second Letter of Amendment

Dear David:

The purpose of this letter is to amend the Second Letter of Amendment dated
December 23, 2009 as amended on June 7, 2010, July 30, 2010, and August 30,
2010. Effective September 30, 2010, Expedia and TRX now agree to amend the
Second Letter of Amendment as follows:

Section 3 is hereby deleted and replaced with the following:

3) Renewal of Pricing and Exclusivity for 2011. The pricing and exclusivity
terms set forth in Section 1 and Section 2 of this Second Letter of Amendment
will automatically be extended for calendar year 2011 unless either Party gives
the other Party written notice of non-renewal of such terms on or before
October 15, 2010. If such notice is given, Section 1 and Section 2 will cease to
apply, effective December 31, 2010, and the pricing terms under the Agreement
(and associated SOWs) that were in place prior to this Second Letter of
Amendment will apply in calendar year 2011.

Please acknowledge your agreement to the foregoing by signing in the space
provided below and returning a signed copy to me as soon as possible. If you do
not agree with any of the foregoing, please contact me as soon as possible so
that we can determine how best to proceed.

 

Yours truly, Expedia, Inc. /s/ Dominique Bourgault

Dominique Bourgault

Vice President, Finance – Partner Services Group

 

Acknowledged and Agreed: TRX, Inc. By:  

/s/ David D. Cathcart

Title:  

Chief Financial Officer

Date Signed:  

30 September 2010